KELLEHER, Justice,
with whom BEVI-LACQUA, Chief Justice, joins,
dissenting.
I would vacate the judgment of contempt and the ten-day sentence imposed on each of the petitioners.
Over half a century ago in Rhode Island Bar Association v. Automobile Service Association, 55 R.I. 122, 129, 179 A. 139, 142 (1935), this court, in referring to the power to punish for contempt, said, “This inherent power of the judiciary to punish for contempt is a necessary but also a dangerous power, and is therefore to be used with great caution.” There the court was speaking of the contempt power in the context of a controversy in which the respondents were charged with engaging in the unauthorized practice of law. Here, of course, we are concerned with Rule 42(a) of the Superior Court Rules of Criminal Procedure, which relates to the summary imposition of punishment.
In this jurisdiction the imposition of such punishment is authorized if it “be shown that the contempt in its nature was direct in its adverse effect upon the authority and prestige of the court.” Noble v. Siwicki, 97 R.I. 288, 291-92, 197 A.2d 298, 301 (1964). Moreover, because the contempt *31fills “the need for immediate penal vindication of the dignity of the court,” Cooke v. United States, 267 U.S. 517, 536, 45 S.Ct. 390, 395, 69 L.Ed. 767, 774 (1925), it is confined to “unusual situations * * * where instant action is necessary to protect the judicial institution itself.” Harris v. United States, 382 U.S. 162, 167, 86 S.Ct. 352, 356, 15 L.Ed.2d 240, 243-44 (1965). Later, in United States v. Wilson, 421 U.S. 309, 319, 95 S.Ct. 1802, 1808, 44 L.Ed.2d 186, 194 (1975),4 in outlining the exceptional circumstances in which a court may properly impose summary contempt, the Court emphasized that “only ‘[t]he least possible power adequate to the end proposed’” should be employed in contempt proceedings. Again, in State v. Costantino, 107 R.I. 215, 219-20, 266 A.2d 33, 35 (1970), this court stressed:
“[T]he rule permitting summary punishment in such cases [direct contempt] contemplates conduct that effects a serious and substantial challenge to the authority of the court and cannot be allowed to go unpunished without risking a substantial erosion of our whole adjudicatory system.”
The critical issue before us is: Was there a compelling need for the summary imposition of the ten-day sentences? Such a need arises when there has been a substantial disruption in the progress of the trial. The record clearly indicates that there was no such disruption here.
The trial justice’s actions as he finished the imposition of sentence on the so-called Boston defendants have been preserved on videotape, a copy of which has been furnished to this court by WLNE, Channel 6. After the trial justice had imposed sentence on the last of the Boston defendants, he said, “Madame clerk, would you read the sentence imposed as to each defendant. Sheriff, would you remove those people who have turned their backs to this court and hold them in the corridor for further proceedings before me * * *.” The removal process took about fifty seconds. There was no pushing or shoving or dragging, for all five spectators left the courtroom in a peaceful manner. The clerk then read the sentences that had been previously imposed on each of the Boston defendants. An hour after their departure, the five contemners in the contempt proceedings now under review were brought before the trial justice individually, and each received a ten-day sentence.
An examination of the videotape indicates that the only interruption in the sentencing process came when the trial justice directed the sheriff to escort the five con-temners from the courtroom. This directive was complied with in less than a minute. This episode was neither a “serious and substantial” challenge to the authority of the court nor a “substantial disruption” of the hearing. On the contrary, once the quintet had completed its turnaround, the group, in response to the trial justice’s directive, quietly and peacefully left the courtroom and was taken to a nearby office to await further word from the trial justice. Time was no longer of the essence as the quintet waited for further word concerning its fate.
In my opinion, when the quintet returned to the “cleared courtroom,” if the trial justice was still of a mind to impose sanctions, and he was, then the contemners were entitled to the protection afforded by Rule 42(b), which includes a notice (1) stating the time and place of the hearing, (2) allowing a reasonable time for preparation of the defense, and (3) stating the essential facts that have constituted the criminal-contempt charge. An hour after the turnaround epi*32sode, there was no longer a compelling need for instantaneous punishment.
Again, the trial justice, in explaining his reasons for summoning each individual defendant before him, emphasized, “As a result of your conduct, I ordered you to be seated. You ignored my request.” Here, as noted by my colleagues, the trial justice was in error. The videotape records the trial justice’s entire involvement with those who engaged in the turnaround maneuver and clearly indicates that no such request was made.5 If the trial justice’s imposition of the ten-day sentences was based on the failure of the contemners to return to their seats, then there is a problem here as no such command was ever given.
I have no intention of nullifying a trial justice’s power to deal effectively with offensive, disrespectful, or disruptive language or gestures. However, the trial justice is required to assess the severity of the obstruction and to use the “least possible power adequate to the end proposed.” When immediate punishment is not warranted, a trial justice can and should invoke the notice-and-hearing provisions of Rule 42(b). When the language or gestures substantially or materially obstruct the proceedings in a way that necessitates immediate treatment, the trial justice is fully empowered and justified in resorting to the summary procedure set forth in Rule 42(a).
For the reasons stated, I believe that the trial justice’s use of the provisions of Rule 42(a) constituted an abuse of discretion and that his recollection of what he told the quintet before banishing it from the courtroom is clearly wrong. I would vacate the judgment entered below and remand the case for a Rule 42(b) hearing in Superior Court.
BEVILACQUA, C.J., participated in the oral argument and in the decision of the court but retired prior to the publication of this opinion.

. In United States v. Wilson, 421 U.S. 309, 95 S.Ct. 1802, 44 L.Ed.2d 186 (1975), summary punishment was imposed on two witnesses who, even though they had been given immunity, refused to testify for the government. In upholding the trial justice’s use of Super.R.Crim.P. 42(a), the Supreme Court emphasized that the witnesses, by their actions, had totally disrupted the progress of the trial but also acknowledged that there could be instances when time was not of the essence and resort to Rule 42(b) would seem more appropriate.


. Although in this dissent I have consistently referred to the videotaped portrayal of these proceedings, the stenographic report of the proceedings is identical to that of the videotape.